DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities: line 2 should properly read –a second cross-shaped outline—for consistent claim language.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 (last line) recites “defining the outline,” and there is insufficient antecedent basis for this limitation in the claim.  Consider instead –defining an outline--.  Also, claim 12 recites “each have a perimeter shape,” which lacks proper antecedent support.  Consider –each have the perimeter shape— because the first and second elements each define the perimeter shape that corresponds to the tool tip.  Claims 2-9 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as obvious over Clampitt, et al. (US 7,325,469, “Clampitt”) in view of Bond (US 5,341,707, “Bond”), both of record.

Regarding claim 1, Clampitt discloses a screwdriver (6:37-58, Figs 14-15, provided below) comprising:  
a handle 10 comprising: 
a first end (left end, Fig 14); 
a second end (right end), the second end including an end surface (Figs 14-15); 
a shank 6 extending between the first end of the handle and a tip 8; 
wherein the end surface includes a first symbol 12A having an edge defining an outline corresponding to the tip and a plurality of second recesses 12B, 12C, arranged around the first recess (annotated Fig 15’, below, interpreting “a shape corresponding to the tip” as a same shape as a tip shape); and 
wherein each of the second recesses has an edge defining the outline (Figs 15-15’).

    PNG
    media_image1.png
    284
    560
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    287
    250
    media_image2.png
    Greyscale

                       
    PNG
    media_image3.png
    250
    351
    media_image3.png
    Greyscale

However, Clampitt does not explicitly teach that these shaped symbols are recesses, describing instead that the end surface of 12 can form an end portion of end face 20 of the handle (4:25-30).  
Bond is also concerned with providing indicating information on the end of a screwdriver handle and teaches shaped recesses in the handle butt that correspond to the screwdriver tip, explaining that “there is a need for providing indicia on tools, which will visually and tactilely indicate to the user the head type,” 2:28-35, emphasis added, and further that 
Handtools, such as screwdriver 10 or nutdrivers 40 and 50, are often used in working areas that are inadequately illuminated. Many times a user may actually be working in darkness. Accordingly, it is contemplated that the formation of the indicia 28, whether raised or recessed, will provide the user with a tactile indication of the tool head configuration, 4:65-5:11.

It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the device of Clampitt by configuring the symbols of Clampitt as recesses in the end surface (into a material of the end surface), as taught by Bond, to provide both visual and tactile indicators for a workman, particularly helpful when working in poorly-lit workspaces.  One of ordinary skill would configure all three indicators in Fig 15, above, as recesses, since the quantity of indicators is critical, as well, in this case indicating a #3 Phillips tip (Clampitt, 6:37-58).  

Regarding claim 3, Clampitt, as modified, discloses the limitans of claim 1, as described above, and further discloses wherein the end surface is a curved surface (outer perimeter of end surface is curved, Fig 15) and wherein the end surface is concave relative to the second end of the handle (as modified, the recesses define concave portions relative to the second end of the handle).  If the intended meaning was that the curved surface was also concave relative to the second end of the handle, such structure was not required by the claim.  

Regarding claims 4-6, Clampitt, as modified, discloses the limitans of claim 1, as described above, and further discloses 
wherein the handle is formed from a first material 10 and a second material 12 that is different than the first material (6:30-37), 
wherein the end surface includes a first portion formed from the first material 10 (body of handle comprising 10) and a second portion formed from the second material 12 (portion of handle defining 12, i.e. the Phillips shapes, or plus signs), and 
wherein the first recess 12 is located on the first portion of the end surface (a side of 12A is on the first portion) and the second recesses are located on the second portion of the end surface (a bottom or floor of 12B/C is on the second portion).

Regarding claim 7, Clampitt, as modified, discloses the limitans of claim 1, as described above, and further discloses wherein the first recess has a first cross-shaped outline and the second recesses each have a second cross [-shaped] outline (Fig 15, above).

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Clampitt, et al. (US 7,325,469) in view of Bond (US 5,341,707), as applied to claim 1, and further in view of Hsiao (US 2018/0161972, “Hsiao”).    
Regarding claim 8, Clampitt, as modified, discloses, the limitations of claim 1, as described above, but does not explicitly teach that the handle further comprising a hole extending through the handle such that a lanyard can extend through the handle.  Hsiao is also concerned with hand tool comprising a shaft extending from a handle, and teaches providing a hanging hole 21 extending through the handle (Fig 2, Abstract, [0011]), from which the tool could be suspended (for example, on a tool wall or board).  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the device of Clampitt, as modified, by incorporating a hanging hole, as taught by Hsiao, to allow for greater flexibility is storing.  A skilled artisan would understand that the hanging hole would also be capable of receiving a lanyard (the lanyard not having been positively recited). 

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Clampitt, et al. (US 7,325,469) in view of Bond (US 5,341,707), as applied to claim 1, and further in view of Khangar, et al. (US 9,144,891, “Khangar”).  
Regarding claim 9, Clampitt, as modified, discloses, the limitations of claim 1, as described above, but does not explicitly teach the shank further comprising a hex bolster such that a tool may be used to rotate the screwdriver via the hex bolster.  Khangar is also concerned with hand tool comprising a shaft extending from a handle, and teaches providing a hexagonal bolster portion 48 that “allows the shank 14 and the drive 16 to be rotated with a wrench, pliers, or the like to produce more torque than could typically be generated by a user manually rotating the handle,” (3:12-20, Fig 1).  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the device of Clampitt, as modified, by incorporating the hex bolster portion, as taught by Khangar, to allow the use of addition turning tools that would produce more torque, increasing the utility of the tool.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Clampitt, et al. (US 7,325,469, “Clampitt”), and in the alternative, under 35 U.S.C. 103 as obvious over Clampitt, et al. (US 7,325,469, “Clampitt”), in view of Wera (DE 20017964, “Wera”), both of record.

Regarding claims 10-12, Clampitt discloses a screwdriver (Figs 5-7, below) comprising: 
a handle 4 formed from a first material 12 and a second material 10 that is different than the first material (2:4-14, 6:30-37), the handle including an end surface (right end, Figs 5-6); and 
a shank 6 extending from a first end of the handle opposite the end surface and including a tip 8 (Figs 5-6, below); 
                 
    PNG
    media_image4.png
    706
    551
    media_image4.png
    Greyscale

With regard to the recited first and second elements in the first and second materials, respectively, and the first element having a perimeter shape corresponding to the tip, and the second element perimeter shape, the elements are not in a functional relationship with the handle and shank.  That is, the tool does not need the elements to perform the intended function. Additionally, a decal, tag, or label (printed matter) on the end surface could serve to identify the tool tip just as well.  A user may properly identify and operate the tool without the indicia.  As such, the recitation of the elements structurally equivalent to indicia, or printed matter has not been given patentable weight. See MPEP 2111.05.
Assuming arguendo, that the elements and the handle and shank are in a functional relationship and the limitation should be given patentable weight, with regard to claims 10-11, Clampitt further discloses wherein the end surface includes a first element 20 located in the first material 12 and having a perimeter shape corresponding to the tip (rectangular shape 20 in material 12 corresponds to tip 8 shape, interpreting “shape corresponding to the tip” as a same shape as a tip shape), but Clampitt does not explicitly disclose a plurality of second elements located in the second material 10 and spaced around the first element 20, and wherein the first element 20 has a first perimeter length and each of the second elements have a second perimeter length that is different than the first perimeter length.
Wera is also concerned with hand tool comprising a shaft extending from a handle, and teaches providing size indicia 6 around a tip geometry symbol 5 to inform a user as to the particular size of the hand tool tip, the size indicia achieved with a laser or melting, which is “visible and palpable” (Wera, page 3, last line – page 4, line 7, translation, see also Fig 2, below).  
                                            
    PNG
    media_image5.png
    294
    317
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the device of Clampitt by incorporating the size indicating indicia (second elements) around the first element 20 of Clampitt (melted, engraved into the end surface material) to communicate to the user the exact size of the tool, so that it could be seen and felt when stored tip-down in a tool bin, for example, as taught by Wera.   Additionally, a skilled artisan would understand that a first perimeter length of the first element would be greater than a second perimeter length of the second elements (Wera, Fig 2, above).   


Regarding claims 13-14, Clampitt discloses, or Clampitt, as modified discloses, the limitations of claim 10, as described above, and further discloses the limitations of claims 13-14, in that the recitation of the locations of the first and second elements equivalent to printed matter have not been given patentable weight, as described above.  Decals with graphics or symbols could define the first and second elements.  
Assuming arguendo, that the elements and the handle and shank are in a functional relationship and the limitations should be given patentable weight, Clampitt, as modified, further discloses: 
wherein the first element is located at a center of the end surface (Clampitt, Fig 7, above; Wera, Fig 2, above), and 
wherein the plurality of second elements are arranged around the first element in an annular arrangement (Wera, Fig 2, above).

Regarding claim 15, Clampitt discloses, or Clampitt, as modified, discloses, the limitations of claim 10, as described above, and further discloses a neck formed of the first material 12 (neck defined by narrowed portion near the first end of the handle, formed partially of 12, Figs 5-6, above).  

Regarding claims 16-18, Clampitt discloses a screwdriver assembly (Figs 5-10) comprising: 
a first screwdriver (Figs 5-7, above) including: 
a first handle 4 including a first (left) end and a second (right) end, the second end including a first end surface (Figs 5-6); 
a first shank 6 extending between the first end of the first handle and a first tip 8; and a second screwdriver (Figs 8-10, below) including: 
a second handle 4 including a first (left) end and a second (right) end, the second end including a second end surface (Figs 8-10); 
a second shank 6 extending between the first end of the second handle and a second tip 8; 
wherein the first end surface includes a first element having a first shape (rectangular) corresponding to the first tip (flathead tip, interpreting “shape corresponding to the first tip” as a same shape as a first tip shape); and 
wherein the second end surface includes a third element having a second shape (square) corresponding to the second tip (square tip, different from the first shape). 

    PNG
    media_image6.png
    697
    540
    media_image6.png
    Greyscale

With regard to the recited second and fourth elements, disposed, sized, and shaped, as recited, the second and fourth elements are not in a functional relationship with the handle and shank.  That is, the tool does not need the elements to perform the intended function. Additionally, decals, tags, or labels (printed matter) defining the shapes on the end surfaces could serve the tool just as well.  As such, the recitation of the elements structurally equivalent to indicia, or printed matter has not been given patentable weight. See MPEP 2111.05.
Assuming arguendo, that the elements and the handle and shank are in a functional relationship and the limitation should be given patentable weight, with regard to claims 16 and 18, Clampitt, as modified by Wera in the above rejection of claims 10-11 discloses adding additional elements around the tip-shape corresponding elements (first and third elements), including a plurality of second and fourth elements spaced therearound and defining different sizes from the first and third elements, respectively.  

Regarding claims 19-20, Clampitt discloses, or Clampitt, as modified discloses, the limitations of claim 16, as described above, and further discloses:
wherein the first end surface includes a first portion (rectangular end 20) and a second portion (surrounding material, Fig 7) and the second end surface includes a third portion (square end 20) and a fourth portion (surrounding material, Fig 10), and 
wherein the first portion is formed from a first material 12 and the second portion is formed from a second material 10 and wherein the third portion is formed from the first material 12 and the fourth portion if formed from the second material 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 14, and 18, respectively of U.S. Patent No. 11,059,162. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited features in the instant claims are taught in the conflicting claims of the ‘162 Patent. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a Terminal Disclaimer were filed as described above.  
The following is an examiner’s statement of reasons for allowance: regarding claim 2, Clampitt, in view of Bond, discloses the limitations of claim 1, as described above, but Clampitt, alone or in combination with Bond, does not teach, suggest, or make obvious that the outline of the second recess is smaller than the outline of the first recess.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu (US 2004/0139832) teaches a screwdriver having a handle end defining a curved, concave surface.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/            Primary Examiner, Art Unit 3723